Case 1:19-cv-10889-GHW Document 36 Filed 08/10/21 Page 1 of 1

SAO L54 (10/03) Substitution of Attorney

UNITED STATES DISTRICT COURT

SOUTHERN

 

In Re: Larisa lvanovna Markus

Plaintiff (s),
Vv.

Defendant (s),

Notice is hereby given that, subject to approval by the court,

George Viadimir Utlik

NEW YORK

 

CONSENT ORDER GRANTING
SUBSTITUTION OF ATTORNEY

CASE NUMBER: 1:19-cv-10889-GHW

 

 

(Name of New Attorney

place of _Marks & Sokolov, LLC

Yuri Rozhkov substitutes
(Party (s) Name)
, State Bar No, _4570610 as counsel of record in

 

(Name of Attorney (s) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

Firm Name: Herrick, Feinstein LLP
Address: 2 Park Avenue
Telephone: (212) 592-1400

 

E-Mail (Optional); _Gutlik@herrick.com

I consent to the above substitution.

Date: Ad 2. 2\

I consent to being substitute

oat y1o| 91

I consent to the above substitution.

Date:

 

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

 

Facsimile _(212) 592-1500

 

ee | . _\

 

a
Jory Fett

 

V/ Kens teSeladeg LLC

 

Ax / 7

Vv Y (Signature of Eoimerdtforney (s))

 

(Signature of New Attorney)

 

Judge

{Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]

 
